Case 0:19-cr-60056-RAR Document 18 Entered on FLSD Docket 02/21/2019 Page 1 of 6

                                                                                                 FILED dh/-   DD      D.c

                                                                                                   Feb 21,2019
                                  UN ITED STATES DISTR ICT CO URT                                     INGELAE.NOBLE
                                                                                                      '
                                                                                                  'tCERKù.s.olsr cT,
                                  SO UTHERN DISTRICT O F FLO RIDA                                s.D.oFFL.
                                                                                                         A.-Fr.LAUD,
                            19-60056-C R-SCO LA/H UNT
                                      CASF NO.
                                                 18U.S.C.j875(c)
                                                 18U.S.C.j2261A
     UNITED STATES O F AM ERIC A

     V:.

     BR AND O N M ICH AEL FLEUR Y,

            D efendant.
                                                 /

                                                INDICTM ENT
            The Grand Jury chargesthat:

                                        GENERAL W LLEGATIONS
            D uring a11tim esrelevantto thislndictm ent:

                    Defendant Brandon M ichael FLEURY lived in the state of California. The

    Defendantcontrolled and used multiple accountsthzough the interactive computerservice and

    eledronic comm unication scrvice of Instagram , lnc. w ith usernam es that included

    S'nikolas.killed.your.sister,''      'sangic.and.lola,''    %'nik-taunts ,''     tsteddykillspeople,''
    'sthe,douglas,shooters''    Sibullseyetauntsyou.   ,'' û%tedtheabductor,'' ddnikolasthem urderer,''
    dibullseyeteaseshisvictim s,''dsnikolas.the.murderer,''and S'bullseye,taunts.and.teases.''

                    lnstagram, Inc. ('Clnstagranf') operated an interactive computer service and
    electronic com m unication service acccssible to users al1ovcr the world through m obile phones

    and electronicdevicesusingthe lnternet. Usersofthe service established lnstagram accountsand

    chosetheirown unique usem am eto associate with thtiraccount. Instagram allow ed its usersto
Case 0:19-cr-60056-RAR Document 18 Entered on FLSD Docket 02/21/2019 Page 2 of 6




     createtheirownprofilepages,postphotos,postcommentson otherusers'photos,and senddirect

     m essagesto other lnstagram users. One Instagram usercould iim ention''anothcr lnstagram user

     in amessage,comment,orpostbytypingthe$$@ ''symbolfollowcd immediately bytheother
     user's Instagrnm usernam e. W hen onc userStmentioned''another,the 'dm entioned''userwould

    receiveanotifkation,which displayed thecontentofthecommentorpost.

                    On February 14,2018,gunm an N ikolas Cruz fatally shot seventeen people at

    MarjoryStonemanDouglasHighSchool,inParkland,FloridaCtheMSD shooting'').
                    Victim 1 wasa survivorofthe M SD shooting and lived in the Southern Districtof

    Florida. Victim 1'ssisterwasoneoftheseventten people killed intheM SD shooting. Victim

    1had an lnstagram accountusing Instagram U sernam e 1.

                    Victim 2 wasaslzrvivoroftheM SD shooting and lived inthe Southem Districtof

    Florida, Victim 2's best friend w as one of the seventeen people killcd in the M SD shooting.

    Victim 2 had an Instagram accountusing lnstagram U sernam e 2.

           6.       V ictim 3 lived in the Southem DistrictofFlorida. V ictim 3's son w asone ofthe

    seventeen peoplekilled in theM SD shooting. Victim 3 had anInstagram accountusing Instagram

    U sem am e 3,

                                                    CO UNT I

                    The General Allegations section of this Indictment is re-alleged and fully

    incorporated herein by reference.

           8.       On or aboutDecem ber25,2018,in Broward County,in the Southem Districtof
    Florida,and elsewhere,the defendant,

                                        BR AN DO N M ICH AEL FLEURY ,


                                                   2
Case 0:19-cr-60056-RAR Document 18 Entered on FLSD Docket 02/21/2019 Page 3 of 6




     did know ingly and w illfully, that is, with the intent to comm unicate a true threat and with

     knowledge that it would be viewed as a true threat. transmit in interstate com merce a

     communication, specifically an Instagram post made using an account with username

     ikteddykitlspeople,''containingathrtattokidnapanotherpersonandinjurtthcpersonofanother,
     thatisVictims1,2,and3,inviolationofTitle18,UnitedStatesCode,Section875(c).
                                               CO UNT Z

                   Paragraphs 1-4 ofthe GeneralAllegations section ofthis Indictm entis re-alleged

     and fully incorporated herein by reference.

            10,    From in or about December 2018,through on or aboutJanuary 11,2019,in

     Broward County,in the Southem Districtot-Florida,and elsewhere,the dcfendant

                                  BR ANDON M ICH AEL FLEURY ,

     did,with the intentto harass and intimidate,use an interactive com puter service and electronic

     comm unication service and any otherfacility ofinterstate and foreign com m erce to engage in a

     course of conductthat caused,attem pted to cause,and would be reasonably expected to cause

     substantialem otionaldistressto V ictim 1,in violation of Title l8,United States Code, Section

    2261A(2)(B).
                                               CO UNT 3

                   Paragraphs 1-3 and 5 of the GeneralAllegations section of this lndictm entis re-

    alleged and fully incom orated herein by reference.

                   From in or about December 2018, lhrough on or about January 1l, 2019, in

    Broward County,in the Southern D istrictofFlorida,and elsewhere,the defendant,

                                  BR AN DO N M ICH AEL FLEURY,


                                                   3
Case 0:19-cr-60056-RAR Document 18 Entered on FLSD Docket 02/21/2019 Page 4 of 6




      did,with the intentto harassand intim idate,use an interactive computer service and electronic

      com munication service and any othcrfacility of interstate and foreign com m erce to engage in a

      course of conductthat caused,attem pted to causc,and would be reasonably expected to cause

      substantialem otionaldistress to Victim 2,in violation ofTitle 18,United States Code,Section

      2261A(2)(B),
                                                    C O UNT 4

                13.       Paragraphs 1-3 and 6 of the GeneralAllegations section of this lndictm entisre-

      alleged and fully incorporated herein by reference.

                          From in or about Decem ber 2018, through on or about January 11, 2019, in

      Broward County,in the Southem DistrictofFlorida,and elsewhere,the defendant,

                                        BR ANDO N M ICH AEL FLEURY,

      did,with the intentto harass and intim idate,use an interactive com puter service and clectronic

      cornm unication service and any other facility of interstate and foreign com m erce to engage in a

      course of conductthat caused,attem pted to cause,and would be rcasonably cxpected to cause

      substantialem otionaldistress to V ictim 3,in violation ofTitle 18,United States Code,Section

      2261A(2)(B).
                                                             wkk:luu
                                        e*w                        P RSON

       /
      A RIAN A F ARDO ORSHAN
      UNITF TA ESAV ORNEY
         ..*
                ''
               .*
                                0'
                               .'
                                '

                     ..    *


      JARED M .STM U SS
 .M
      ASSISTANT UN ITED STATES ATTO RNEY
Case 0:19-cr-60056-RAR Document 18 Entered on FLSD Docket 02/21/2019 Page 5 of 6


                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLO RIDA

 PNITED STATES O F AM ERICA                             CASE N O .

 V:.                                                   CERTIFICATE OF TRIAL ATTORNEY :
 BR ANDON M ICH AEL FLEIJRY,
                          Defendant.
                                          /            Superseding Caselnform ation:

 CourtDivision:(SelectOne)                             New Defendantts)             Ycs          No
                                                       NumberofNew Defendants
        M iami            Key W est                          Totalnumberofcounts
        FTL X             W PB            FTP
        Idohereby
        l.        cee
               Ihav rtca
                      ifyre
                          tf
                           hatl
                            ul:
                              yconsideredtheallegationsoftheindictmenkthenumberofdefendants,thenumberofprobable
               witnessesandthelega!complexitiesoftheIndictment/lnform ationattachedhereto'
        2,       lam awaretlattheinformationsupplied onthisstatementwillbereliedupon by the JudgesofthisCourtin
                 settingtheircalendarsandschedulingcriminaltrialsunderthemandateoftheSpcedyTrialAct,Title28U.S.C.
                 Section 316l.
                 Intemreter:      (YesorNo)       No
                 Listlanguageand/ordialect
                 Thiscasewilltake         -
                                          1-5   daysforthcpartiestotry.
                 Pleasecheckappropriatecategoryandtypeofoffenselistedbelow:
                 (Checkonlyune)                                (Checkonly(me)

        l        0 to 5days       -e.-5--                       Pctty
        11       6 to l0 days                                   M inor
        lIl      1l to 20days                                   M isdem .
                                                                Felony          X
        IV       2l to 60days
        9        61daysandover
        6.       HastbiscasebeenpreviouslytiledinthisDistrictCourt?      NO         (YesorNo)
        Ifyes:
        Judge:                                              CaseNo.
                     (Atlach copyofdisposltivcorder)
        Flasacomplaintbeenfiledinthismattcr?       Ycs (vesorNo)
         Ifyes:
         M agistrateCaseN o.                     I9-M J-6026-Snow
         Related M iscellaneousnumbers:
         Defendantts)infederalcustodyasof
         Defendantls)instatecustodyasof
         Rule20 from theDistrictof
         lsthisapotentialdeathpenalty case?      NO        (YesorNo)
                 Doesthiscase originatefrom amatterpending intheNorthernRegion oftheU.S.Attorney'sOfficepriorto
                 October l4,2002?        Yes X                  No

         2.       Doesthiscase originate from a matterpending in theCentralRegion ofthe U.S.Attorney'sOf5cepriorto
                  September 1,20077               Yes       X      No


                                                          ARED M .STRAUSS
                                                         ASSISTANT LINITED STATES ATTO RNEY
                                                         FloridaBarN o./courtNo.A5501264
  PenaltySheetts)attached                                                                       REV4/8/08
Case 0:19-cr-60056-RAR Document 18 Entered on FLSD Docket 02/21/2019 Page 6 of 6




                              UN ITED STATES D ISTRICT CO URT
                              SO UTH ERN DISTRIC T O F FLO RID A

                                            PENA LTY SHEET



 D efendant'sNam e:BR AN DO N M ICH AEL FLEUR Y

 CaseN o:

 Count

    lnterstateThreats

    lnviolation ofTitle 18.United StatesCode,Section 875(c)

 *M ax.Penalty: Five(5)years'imprisonment;$250,000 fine,andthree(3)years'supervised release.

 Counts #:2-4

   Cyberstalking
    ln violationofTitle l8,United StatesCode.Section 2261A(2)(B)

 RMax.Penalty: Five(5)years'imprisonment;$250,000fine,andthree(3)years'supervisedrelease.

 Count




 *M ax.Penalty:

 Count




 *M ax.Penalty:
     wRefers nnly to possible term of incarceration, does not include possible fines, restitution, special
     assessments, parole terms nr forfeitures that may be applicable.
